Citation Nr: 0909754	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $16,840.53.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Buffalo, New York.

The Veteran's claim was remanded by the Board for further 
development in November 2008.  The development has been 
completed and the Veteran's claim is now ready for review by 
the Board.


FINDINGS OF FACT

1.  An overpayment of disability compensation benefits in the 
amount of $16,840.53 occurred because the Veteran received 
disability benefits due to school attendance of his daughter 
and son for the same period of time that his daughter and son 
received Chapter 35 educational assistance benefits.

2.  Recovery of the overpayment would not defeat the purpose 
for which the additional amounts of disability compensation 
benefits due to school attendance were intended.

3.  Recovery of the amount overpaid would not deprive the 
Veteran or any family member of basic necessities.

4.  Failure to make restitution would result in unfair gain 
to the Veteran.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits, in the amount of $16,840.53, does not violate the 
standard of equity and good conscience.  38 U.S.C.A. §§ 3562, 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.4, 3.57, 
3.667 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Regardless, even if the VCAA applied to the instant case, it 
is clear from the statements of the Veteran and his 
representative that they are aware of the evidence necessary 
to substantiate the claim.  Furthermore, there is no 
indication that there is any available evidence that could be 
obtained to substantiate the Veteran's claim.
  
The record reveals that after the Veteran's son and daughter 
reached the age of 18, the Veteran's disability compensation 
benefit payments included additional amounts based on their 
school attendance.  

In August 2002, the RO granted the Veteran a total rating for 
compensation purposes due to individual unemployability, 
effective as of June 25, 1999.  As a result of the total 
rating, the Veteran's children became eligible for certain 
educational assistance benefits under Chapter 35 of Title 38 
of the United States Code.  The Veteran's two children 
applied for Chapter 35 benefits in October 2002 and the 
benefits were awarded.

But if a Veteran's child receives Chapter 35 educational 
assistance benefits, the additional disability compensation 
benefits to the Veteran on the basis of that child's school 
attendance are prohibited.  38 U.S.C.A. § 3562 (the 
commencement of a program of education benefits under Chapter 
35 shall be a bar to additional amounts of compensation 
because of such a person); 3.667(f)(1) (additional 
compensation based on a child's school attendance may not be 
authorized after a child has elected to receive educational 
assistance under Chapter 35).

In December 2004, the RO notified the Veteran that because 
his son and daughter were receiving Chapter 35 educational 
assistance benefits, the RO was proposing to discontinue the 
additional amount in his disability compensation benefit 
payments with respect to their school attendance.  The RO 
proposed that his son would be removed effective August 27, 
2001 and that his daughter would be removed effective 
September 3, 2000.  The RO informed the Veteran that an 
overpayment of his disability compensation benefits in the 
amount of $16,840.53 had been created and that he was 
required to pay that debt to VA.

The Veteran has not challenged the validity of the debt.  
Instead, he has requested that recovery of the overpayment be 
waived.  As discussed below, the requirements for such a 
waiver have not been met on the basis of the evidence of 
record.

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c).  

In this case, the Veteran's application was timely filed and 
there is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part.

As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  It means arriving 
at a fair decision between the obligor (the Veteran) and the 
Government.  38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered: (1) fault of the debtor; 
(2) balancing of faults; (3) undue hardship; (4) defeat of 
the purpose for which benefits were intended; (5) unjust 
enrichment; and (6) changing position to one's detriment.  38 
C.F.R. § 1.965(a).  

The Veteran asserts that the recovery of the overpayment 
should be waived on the basis that it was not his fault it 
was created.  The Veteran asserted in December 2004 and March 
2005 letters that his children did not live in his household 
and that he was unaware that his children had applied for 
educational benefits.  He pointed out that there was fault on 
the part of the VA for failing to automatically eliminate his 
dependents from his compensation award when they began 
receiving Chapter 35 benefits.

The Veteran was not at fault for the creation of at least a 
portion of the overpayment.  A portion of the overpayment 
relates to compensation benefits paid to the Veteran before 
his children even applied for Chapter 35 educational 
assistance benefits and which, at the time, he was entitled 
to receive.  Thus, he is not at fault for the creation of 
that portion of the overpayment debt.

VA bears some fault for the creation of a portion of the 
overpayment.  When VA awarded Chapter 35 educational 
assistance benefit to the Veteran's children, it took some 
time before the RO determined that there was an overlap of 
benefits.  Thus, the total amount of the overpayment was 
larger than it would have been had that determination been 
made more quickly.  Consequently, the Government bears some 
fault for the creation of the overpayment.

Nor would the recovery of the overpayment defeat the purpose 
of providing additional disability compensation benefits to a 
Veteran on the basis of his child attending school.  After a 
child turns 18, a Veteran who has at least a 30 percent 
disability rating may receive additional benefits while that 
child is in school to help provide for the education of the 
child.  38 C.F.R. §§ 3.4(b)(2), 3.57(a)(1)(iii).  That same 
purpose is met by the payment of Chapter 35 educational 
assistance benefits (which provides a larger benefit).  Since 
the Chapter 35 educational assistance benefit payments have 
been paid, the purpose of the additional dependency amounts 
will have been met even though the overpayment is recovered.  
Thus, this factor provides no basis for waiving recovery of 
the overpayment.

The Veteran has not asserted that recovering the overpayment 
will result in undue hardship.  Financial status forms (FSR) 
submitted by the Veteran in April 2005 and January 2009 show 
that the Veteran had significantly higher income than 
expenses.  In fact the January 2009 FSR showed that the 
Veteran had more than $1300 a month income left over after 
paying all his monthly expenses, even when these expenses 
included $450 a month towards paying his overpayment to VA. 

The Board finds that the Veteran would be unjustly enriched 
if the recovery of the overpayment were waived.  The debt is 
valid and his financial position is such that repayment of 
the overpayment has not resulted in undue hardship.  The 
record reveals no equitable reason why retaining the 
overpayment would be just.

The Veteran does not claim that he changed his position to 
his detriment in reliance on the overpaid amount.  Nor does 
the record indicate that he did so.  Thus, this factor does 
not provide a basis for waiving the recovery of the 
overpayment.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The Veteran's argument is that because he was not at 
fault in the creation of the debt, he should not have to 
repay it.  The Veteran is correct that his lack of fault 
balanced against VA's fault in creating the debt is evidence 
in favor of waiver.  The Board has considered that evidence 
in reaching a decision.  But on this record, the Board 
assigns more weight to the fact that the Veteran had the 
ability to repay the debt without any resulting undue 
hardship, and that to permit him to keep the overpayment 
would result in his unjust enrichment because there are no 
equitable circumstances appearing in the record that would 
make retention of the overpayment anything other than unfair 
gain.  The Government must exercise reasonableness and 
moderation in its exercise of its rights.  38 C.F.R. § 
1.965(a).  But there is nothing in this record to establish 
that recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a).  As a result, the 
request for waiver must be denied.


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $16,840.53 is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


